DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/406,228 (or US 10,460,621), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 5 requires a connector to be configured to removable receive a modified tip.  However, this subject matter was not disclosed in the parent US patent.  While the parent subject matter did provide a teaching of removable tip, the parent patent does not provide a teaching of a connector (or a device) that connects or to receive the modified tip.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,460,621 . Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1:  The ‘621 patent provides a teaching of  a system (claim 1 line 1), comprising:
a welding mask including a set of confocal cameras operably coupled to video glasses, the video glasses configured to display, to a wearer of the welding mask during use, a three-dimensional mixed-reality 
a workpiece including a marker disposed on a surface thereof, the marker having a predetermined pattern (see claim 1 line 7-9),
the set of confocal cameras configured to search for the predetermined pattern and, after identifying the predetermined pattern, the welding mask is configured to permit interaction between the workpiece and the at least one virtual element within the mixed-reality setting, the predetermined pattern distinguishable from the workpiece by the set of confocal cameras due to a color difference (see claim 1 line 15- 22).  
The difference between claim 1  of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, claim 1 of the ‘621 patent provides a teaching of “ a welding torch including a removable tip having a second predetermined pattern, the removable tip replaceable with at least one further tip from a set of tips each having an associated pattern different from the second predetermined pattern”.   Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  
Claim 2:  Claim 2 of the ‘621 patent anticipates the limitation of predetermined pattern includes a two-dimensional barcode.
Claim 3: Claim 3 of the ‘621 patent anticipates the limitation of wherein the predetermined pattern includes a plurality of light-emitting diodes (LEDs).
Claim 4:  Claim 1 of the ‘621 patent anticipates the limitation of wherein the predetermined pattern of the workpiece is a first predetermined pattern, the system further comprising a welding torch including a marker disposed on a surface thereof  (see claim 1 line 11-13 ); 
the marker of the welding torch having a second predetermined pattern (see claim 1 line 8-10)

Claim 6:  Claim 4 of the ‘612 provides a teaching of an apparatus comprising (see claim 4 line 1):
an augmented reality welding mask including a memory and a processor operatively coupled to the memory, the processor configured to (see claim 4 line 2-4):
generate a plurality of virtual elements for presentation to a wearer of the augmented reality welding mask (see claim 4 line 5-6); and
generate a representation of an interaction between at least one virtual element from the plurality of virtual elements and a non-virtual object in response to detection, by a camera operably coupled to the processor (see claim 4 line 7-10), of a marker disposed on the non-virtual object, the detection based at least in part on a color difference associated with the marker (see claim 4 line 15-16).
The difference between claim 6  of the application and claim 4 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, claim 4 of the ‘621 patent provides a teaching of “ a marker disposed on a replaceable tip of the welding torch, the replaceable tip interchangeable with each tip from a plurality of further tips each having an associated marker disposed thereon, the detection based at least in part on a color difference associated with the marker”.   Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 4 is anticipated by claim 6 of the patent, it is not patentably distinct from claim 4.  
Claim 7:  Claim 5 of the ‘621 patent provides a teaching of  wherein the non-virtual object is a first non-virtual object, the processor further configured to generate a virtual representation of an interaction between the first non-virtual object and a second non-virtual object.
Claim 8:  Claim 6 of the ‘621 patent provides a teaching of wherein the non-virtual object is a first non-virtual object and the marker is a first marker, the processor further configured to generate a representation of an interaction between the at least one virtual element from the plurality of virtual elements, the first non-virtual object, and a second non-virtual object in response to detection, by the camera, of the first marker and a second marker disposed on the second non-virtual object.
Claim 9: Claim 7 of the ‘621 patent provides a teaching of an apparatus, comprising (see claim 7 line 1):
a welding mask including a set of confocal cameras operably coupled to video glasses, the video glasses configured to display, to a wearer of the welding mask during use, a three-dimensional mixed-reality setting including real images captured by the set of confocal cameras and at least one virtual element (see claim 7 line 2-7),
the set of confocal cameras configured to recognize (see claim 7 line 7):
a first marker having a first predetermined pattern associated with a welding torch (see claim 7 line 8-9); and
a second marker having a second predetermined pattern associated with a workpiece (see claim 7 line 13-14), and
the welding mask configured to permit interaction between the welding torch, the workpiece and the at least one virtual element within the three-dimensional mixed-reality setting in response to the first predetermined pattern and the second predetermined pattern being recognized (see claim 7 line 14-18).
The difference between claim 6  of the application and claim 4 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, claim 4 of the ‘621 patent provides a teaching of “the removable tip replaceable with each tip from a set of further tips each having an associated pattern different from the first predetermined pattern”.   Thus the invention of claim 7 In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 9 is anticipated by claim 7 of the patent, it is not patentably distinct from claim 7.  
Claim 10:  Claim 8 of the ‘621 patent anticipates  wherein the at least one virtual element includes a plurality of virtual elements occupying a plurality of virtual image layers.
Claim 11: Claim 9 of the ‘621 patent anticipates the teaching of wherein the welding mask further includes a control system configured to monitor actions of the wearer during use.
Claim 12:  Claim 10 of the ‘621 patent anticipates wherein the second predetermined pattern is disposed on the workpiece, and distinguishable from the workpiece by the set of confocal cameras due to a color difference.
Claim 13:  Claim 11 of the ‘621 patent anticipates wherein the welding mask is configured to simulate at least one of: shielded metal arc welding (SMAW), metal inert gas (MIG) welding, metal active gas (MAG) welding, gas metal arc welding (GMAW), flux-cored arc welding (FCAW), tungsten inert gas (TIG) welding or gas tungsten arc welding (GTAW).
Claim 14:  Claim 12 of the ‘621 patent anticipates wherein the welding mask is further configured to display a simulated welding joint to the wearer during use.
Claim 15: Claim 1 of the ‘621 patent wherein the first predetermined pattern is disposed on a tip of the welding torch (see claim 1 line 10-11).  
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,460,621 in view of Kindig US 2012/0189993.
 Claim 5:  While the ‘612 patent provides a teaching of a welding torch having a modified tip (see claim 1 line 10-14) , the welding mask configured to permit interaction between the workpiece and the modified tip within the mixed-reality setting (see claim 1 line 2-6).  
However, the ‘612 patent is silent on the teaching of a connector configured to removably receive a welding torch having a modified tip  (see FIG. 2 item 160 and paragraph 43 “Removable coupling can be accomplished utilizing tabs, dimples, sliders, push buttons, etc. to allow a user to depress, twist, or otherwise mechanically modify the adapter 162 and/or the base 166”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘612 patent with the feature of a connector configured to removably receive a welding torch having a modified tip, as taught by Kindig, in order to provide a secure connection between the removable tips and the simulated welding torch.      

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector configured to removably received … (see claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9, 11-13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer US 9,511,433 and in view of Cole US 8,569,655
Claim 1:  The Pfeiffer reference provides a teaching of a welding mask including cameras operably coupled to video glasses (see FIG. 3 item 56 welding helment and 54 at least one camera and see also col. 7:35-40), the video glasses configured to display, to a wearer of the welding mask during use, a three-dimensional mixed-reality setting including real images captured by the cameras and at least one virtual element (see col. 10:8-20 “The display 82 may overlay the image of the workpiece 14, as seen through the welding helmet 56, with certain marks, lines, blinking points, etc., to indicate a desired weld travel speed for the operator 110 to track with the welding torch 26”).  The Pfeifer reference also provide a teaching a workpiece including a marker disposed on a surface thereof, the marker having a predetermined pattern (see FIG. 3 item 126 col 9:10-15“The optical sensors 54 (e.g., camera) on the welding helmet 56 may sense the features 126 on the workpiece 14 along with the target 120 on the welding torch 26. “).   

While the Pfeifer reference is silent on the teaching the predetermined pattern distinguishable from the workpiece by the cameras due to a color difference.  The examiner takes the position that it is inherent from the disclosure that it is inherent that the marker can only be detected by the optical sensor since it is difference color wise from its surrounding area (see col. 11:1-10 marking are reflective, LED or markers that is inherently different from the surrounding areas in order to be detected by the camera).  
The Pfeifer reference is silent if the camera are a set of confocal camera.  However, the Cole reference provides a teaching where the camera are a set of confocal camera (see FIG. 5 item 26b and 26a).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pfeifer reference   with a teaching of the camera are a set of confocal camera, as taught by Cole, in order to provide the user with a perception of depth (see col. 4:1-5).  
Claim 2:  While the Pfeifer reference provides a teaching of pattern on either the gun or work piece (see FIG. 3 item 120 and 126), it is silent on the teaching of a two-dimensional barcode.
The examiner takes the position that the difference between the pattern of Pfeifer and barcode of the current invention is simply a matter of non-functional printed matter.   In this particular case, the difference relies on the specific shapes of the printed matter.  Since the applicant did not describe a functional relationship between the 2-D barcode and the substrate, the examiner takes the position the limitation cannot be given patentable weight.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). 
Claim 3:  the Pfeifer reference provides a teaching that the predetermined pattern includes a plurality of light-emitting diodes (LEDs) (see col. 10:30-33 “the markings 154 could be passive or reflective markers, or 
Claim 4:  The Pfeiffer reference provide a teaching of  wherein the predetermined pattern of the workpiece is a first predetermined pattern (see FIG. 3 item 126), the system further comprising a welding torch including a marker disposed on a surface thereof, the marker of the welding torch having a second predetermined pattern (see FIG. 3 item 120). 
In response to the first predetermined pattern and the second predetermined pattern being identified by the cameras, the welding mask is configured to permit interaction between the workpiece, the welding torch, and the at least one virtual element within the mixed-reality setting (see col. col. 10:5-20 ).  
Claim 9:  The Pfeifer reference provides a teaching of 
a welding mask (see FIG. 3 item 56) including at least one camera operably coupled to video glasses, the video glasses configured to display, to a wearer of the welding mask during use, a three-dimensional mixed-reality setting including real images captured by the camera and at least one virtual element (see col. 9:45-62 and col. 10:5-20),
the cameras configured to recognize:
a first marker having a first predetermined pattern associated with a welding torch (see FIG. 3 item 120 col. 9:10-15 “The optical sensors 54 (e.g., camera) on the welding helmet 56 may sense the features 126 on the workpiece 14 along with the target 120 on the welding torch 26 “); and
a second marker having a second predetermined pattern associated with a workpiece (see FIG. 3 item 126 col 9:10-15“The optical sensors 54 (e.g., camera) on the welding helmet 56 may sense the features 126 on the workpiece 14 along with the target 120 on the welding torch 26. “), and

The Pfeifer reference is silent if the camera are a set of confocal camera.  However, the Cole reference provides a teaching where the the camera are a set of confocal camera (see FIG. 5 item 26b and 26a).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pfeifer reference   with a teaching of the camera are a set of confocal camera, as taught by Cole, in order to provide the user with a perception of depth (see col. 4:1-5).  
Claim 11:  The Pfeifer reference provides a teaching wherein the welding mask further includes a control system configured to monitor actions of the wearer during use (see paragraph 6:1-5).  
Claim 12:  The combination of Pfeifer and Cole references provide a teaching wherein the second predetermined pattern is disposed on the workpiece (see FIG. 3 item 126), and distinguishable from the workpiece by the set of confocal cameras due to a color difference (see col. 11:1-10 marking are reflective, LED or markers that is inherently different from the surrounding areas in order to be detected by the camera).  
Claim 13:  The Pfefifer reference provides a teaching of wherein the welding mask is configured to simulate at least one of: metal inert gas (MIG) welding, metal active gas (MAG) welding (see paragraph 3:45-50). Claim 15:  The Pfeifer reference provides a teaching  wherein the first predetermined pattern is disposed on a tip of the welding torch (see FIG. 3 item 120).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer US 9,511,433 and in view of Cole US 8,569,655, in view of Zboray US 2010/0062406   and further in view of  Kindig US 20120189993
Claim 5:  The Pfeifer reference is silent on the teaching of comprising a connector configured to removably receive a welding torch having a modified tip, the welding mask configured to permit interaction between the workpiece and the modified tip within the mixed-reality setting.
However, the Kindig connector configured to removably receive a welding torch having a modified tip (see paragraph 43 “includes an adapter 162 that is coupled to a base 166. It is to be appreciated that the adapter 162 is merely representative of one of a plurality of adapters that each simulate a particular weld type”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference with the feature of a welding torch having a modified tip, as taught by Blatzer, in order to a welding systems that allow training in both simulated and real welding (see paragraph 4).  
The reference is silent on the teaching the welding mask configured to permit interaction between the workpiece and the modified tip within the mixed-reality setting.  However, the Blatzer reference provides a teaching of  the welding mask configured to permit interaction between the workpiece and the modified tip within the mixed-reality setting (see paragraph 46 “The "simulated" or "actual" option may be stored in memory 108 as part of the program, or be individually selected from the user interface 104.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified    with configured to permit interaction between the workpiece and the modified tip within the mixed-reality setting, as taught by Blatzer, in order to a welding systems that allow training in both simulated and real welding (see paragraph 4).     

Claims 10  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer US 9,511,443, in view of Cole US 8,569,655 and further in view of Kindig US 20120189993
Claim 10:  The Pfeifer reference is silent on the teaching of  wherein the at least one virtual element includes a plurality of virtual elements occupying a plurality of virtual image layers.   However, the Kindig reference provides  wherein the at least one virtual element includes a plurality of virtual elements occupying a plurality of virtual image layers (see paragraph 85).  Therefore, it would have been obvious to one of ordinary skilled in .  

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer US 9,511,433, in view of Cole US 8,569,655 in view of Zboray US 2010/0062406 and further in view of Batzler US 20090298024
Claim 14:    The Pfeifer reference is silent on the teaching of wherein the welding mask is further configured to display a simulated welding joint to the wearer during use.  However, the Zboray reference provides a teaching of wherein the welding mask is further configured to display a simulated welding joint to the wearer during use (see paragraph 88 shows a method of providing a simulated weld pool).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pfeifer reference with the feature of wherein the welding mask is further configured to display a simulated welding joint to the wearer during use, as taught by Blatzer, in order to a welding systems that allow training in both simulated and real welding (see paragraph 4).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects 

Claim 6, 8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Pfeifer US 9,511,433 
Claim 6:  The Pfeifer reference provides a teaching of an apparatus comprising:
an augmented reality welding mask including (see FIG. 3 item 56) a memory and a processor operatively coupled to the memory (see FIG. 2 item 86 and 76 respectively), the processor configured to:
generate a plurality of virtual elements for presentation to a wearer of the augmented reality welding mask (see col. 10:8-20); and
generate a representation of an interaction between at least one virtual element from the plurality of virtual elements and a non-virtual object in response to detection, by a camera operably coupled to the processor, of a marker disposed on the non-virtual object (see col. 9:5-15).   
While the Pfeifer reference is silent on the teaching that the detection based at least in part on a color difference associated with the marker.  The examiner takes the position that it is inherent from the disclosure that it is inherent that the marker can only be detected by the optical sensor since it is difference color wise from its surrounding area (see col. 11:1-10 marking are reflective, LED or markers that is inherently different from the surrounding areas in order to be detected by the camera).  
Claim 8:  The Pfeifer reference provides a teaching of wherein the non-virtual object is a first non-virtual object and the marker is a first marker (see FIG 3 item 120), the processor further configured to generate a representation of an interaction between the at least one virtual element from the plurality of virtual elements, the first non-virtual object, and a second non-virtual object in response to detection, by the camera, of the .  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer US 9,511,433 and in view of Albretch 20130040270 and further in view of Cole US 8,569,655
Claim 7:  The Pfeifer reference is silent on the teaching of wherein the non-virtual object is a first non-virtual object, the processor further configured to generate a virtual representation of an interaction between the first non-virtual object and a second non-virtual object.  However, the Albretch reference provides a teaching of wherein the non-virtual object is a first non-virtual object, the processor further configured to generate a virtual representation of an interaction between the first non-virtual object and a second non-virtual object (see paragraph 17).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of   wherein the non-virtual object is a first non-virtual object, the processor further configured to generate a virtual representation of an interaction between the first non-virtual object and a second non-virtual object, as taught by Albretch, in order to provide a realistic welding environment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J UTAMA/Primary Examiner, Art Unit 3715